Citation Nr: 0845030	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-00 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date than August 4, 
2003 for service connection for degenerative disc disease of 
the lumbosacral spine. 

2.  Entitlement to service connection for sexual dysfunction, 
including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
sexual dysfunction.  

The veteran appeared and testified at a personal hearing in 
November 2008 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been added to the 
record.


FINDINGS OF FACT

1.  On November 4, 2008, prior to the promulgation of a 
decision in the appeal, the veteran and his representative 
notified the Board that the veteran wanted to withdraw his 
appeal for an earlier effective date than August 4, 2003 for 
service connection for degenerative disc disease of the 
lumbosacral spine. 

2.  The weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the 
currently diagnosed sexual dysfunction is related to the 
service-connected degenerative disc disease of the 
lumbosacral spine. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to an earlier 
effective date than August 4, 2003 for service connection for 
degenerative disc disease of the lumbosacral spine have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for sexual dysfunction 
(erectile dysfunction) as secondary to service-connected 
degenerative disc disease of the lumbosacral spine.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Earlier Effective Date Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

The appellant has withdrawn the issue of entitlement to an 
earlier effective date than August 4, 2003 for service 
connection for degenerative disc disease of the lumbosacral 
spine; hence, there remain no allegations of errors of fact 
or law for appellate consideration with regard to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to this earlier effective date issue, and it is 
dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; that VA will seek to provide; and that the claimant is 
expected to provide.  Collectively, VA notice and duty to 
assist letters dated in February 2006 and March 2006 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was provided with this notice in a March 2006 letter. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA treatment records, VA examination 
reports and medical opinions, VA physician opinions, personal 
hearing testimony, and lay statements have been associated 
with the record.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented.  Because the full 
benefits sought on appeal are being granted by this Board 
decision, no further notice or assistance to the appellant is 
required.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue because of the favorable nature 
of the Board's decision.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal on the issue of service connection 
for sexual dysfunction (erectile dysfunction).  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Secondary Service Connection for Sexual Dysfunction

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).

In this case, the veteran contends that he has sexual 
dysfunction that is related to his service-connected low back 
disability.  Service connection has been established for 
multiple disabilities that include degenerative disc disease 
of the lumbosacral spine, which is rated as 40 percent 
disabling.  

At a Board personal hearing in November 2008, the veteran 
testified that he is service connected for a nerve root 
disease of radiculopathy of both lower extremities; that he 
sought treatment for the sexual dysfunction from 1991 to 1995 
or 1996; Dr. Rogers treated him with medications that 
included Flomax and Viagra.  

The medical evidence includes VA examination reports or 
opinions dated in May and June 2008 that include opinions 
that the veteran's erectile dysfunction was not caused or 
aggravated by his service-connected disabilities, including 
the service-connected lumbosacral spine disability with 
radiculopathy.  These opinions were base in large part on the 
examiner's reasoning that the veteran's sexual dysfunction 
was organic in origin, as indicated by low testosterone 
level.  

The favorable medical evidence includes private treatment 
records from Joseph McClintock, M.D., from 1999 to 2003 
reflect that the veteran was treated for various 
genitourinary disorders that included diagnosed erectile 
dysfunction, which was treated with Viagra.  The favorable 
medical evidence also includes a July 2008 private medical 
opinion from Gregory Rogers, D.O., that it was likely that 
the veteran's sexual dysfunction was due to nerve damage 
associated with the service-connected degenerative disc 
disease.  

After a review of all the evidence of record, the Board finds 
that the weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the 
veteran's currently diagnosed sexual dysfunction, also 
diagnosed and referred to as erectile dysfunction, is related 
to the service-connected degenerative disc disease of the 
lumbosacral spine.  Resolving such reasonable doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for sexual dysfunction (erectile dysfunction) as 
secondary to service-connected degenerative disc disease of 
the lumbosacral spine.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102. 


ORDER

The appeal for an earlier effective date than August 4, 2003 
for service connection for degenerative disc disease of the 
lumbosacral spine is dismissed.

Service connection for erectile dysfunction as secondary to 
service-connected degenerative disc disease of the 
lumbosacral spine is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


